          Case 3:20-cv-08874-VC Document 57 Filed 05/21/21 Page 1 of 2




 BECK & LEE TRIAL LAWYERS
 JARED H. BECK (CA Bar No. 233743)
 ELIZABETH LEE BECK (CA Bar No. 233742)
 jared@beckandlee.com
 elizabeth@beckandlee.com
 Corporate Park at Kendall
 12485 SW 137th Ave., Suite 205
 Miami, Florida 33186
 Tel: 305-234-2060
 Fax: 786-664-3334

 Counsel for Plaintiff and the Putative Classes



                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA
                             SAN FRANCISCO DIVISION

                                                  Case No: 3:20-cv-08874-VC
ERNST VALERY, on Behalf of
Himself, and All Others Similarly                 [PROPOSED] ORDER GRANTING
Situated,                                         PLAINTIFF’S MOTION TO AMEND
                                                  COMPLAINT AND DENYING MOTION
       Plaintiff,                                 TO DISMISS AS MOOT
                                                  Judge:         Hon. Vince G. Chhabria
v.

WELLS FARGO & COMPANY; and
WELLS FARGO BANK, N.A.,

       Defendants.




           PROPOSED ORDER GRANTING PLAINTIFF’S MOTION TO AMEND COMPLAINT
                             CASE NO. 3:20-CV-08874-VC
Case 3:20-cv-08874-VC Document 57 Filed 05/21/21 Page 2 of 2
